DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed 15 June 2022 in which claims 1-13 are currently pending and claims 14-18 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wallentin et al. (PG Pub US 2020/0068380 A1) in view of Du et al. (PG Pub US 2012/0220214 A1).
Regarding claim 1, Wallentin discloses a method, comprising: 
a relay node receiving, from a network node of a network and via a wireless link, at least one first control message indicative of a remote node (“In step 1608, the MME 804 sends to the eNB 803 a paging message for the Relay UE 802, including paging for the Remote UE 801. In step 1609, the eNB 803 sends this paging message for the Relay UE 802, including paging for the Remote UE 801, to the Relay UE 802” [0168], “This paging message includes both the identity of the Relay UE 802 as well as the identity of the Remote UE 801” [0172]), 
the relay node transmitting, to the remote node, at least one second control message in accordance with the timing information, each one of the at least one second control message being indicative of the network paging the remote node (“When the Relay UE 802 receives the message, it determines based on the contents of the paging message, that it should forward a paging notification to the Remote UE 801” [0172], “In step 1610, the Relay UE 802 pages the Remote UE 801, and the relay link is established at step 1611” [0169]). 
However, Wallentin does not explicitly disclose timing information, the timing information is specific to the remote node, and transmit in accordance with the timing information.
Nevertheless, Du discloses “The base station may be arranged to configure a PO (paging occasion) mapping pattern or mapping information which is sent to the relay node. The PO mapping pattern provides timing relationship information between the paging occasion over the Un interface and the paging occasion over the Uu interface which may be included in the RN-PCCH-configuration IE. The relay node then forwards the respective RRC-PAGING message received from the base station in the Un-PAGING message at the respective paging occasion based on the mapping pattern” [0066], “paging occasion in respect of subframe 1 for the Un interface maps to the paging occasion in subframe 4 for the Uu interface. Likewise, subframe 6 is used in the connection between the base station and the relay node. This subframe maps to subframe 9 for the connection between the relay node and the user equipment” [0068].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have timing information, the timing information is specific to the remote node, and transmit in accordance with the timing information because “The PO mapping pattern provides timing relationship information between the paging occasion over the Un interface and the paging occasion over the Uu interface” [0066].
Regarding claim 3, Wallentin, Du discloses everything claimed as applied above. In addition, Wallentin discloses the relay node establishing a data connection with the network (“the relay link is established at step 1410, and the service request procedure is performed at step 1411” [0141], “Then the downlink data can be sent from the SGW 808 to the Remote UE 801 via the Relay UE 802 in steps 1412, 1413 and 1414” [0142]). 
Regarding claim 4, Wallentin, Du discloses everything claimed as applied above. In addition, Wallentin discloses the data connection is established in response to said receiving of the at least one first control message (“the relay link is established at step 1410, and the service request procedure is performed at step 1411” [0141], “Then the downlink data can be sent from the SGW 808 to the Remote UE 801 via the Relay UE 802 in steps 1412, 1413 and 1414” [0142]). 
Regarding claim 5, Wallentin, Du discloses everything claimed as applied above. In addition, Wallentin discloses said establishing of the data connection is triggered by a connection setup of the remote node via the relay node (“At steps 1001 to 1004, the Remote UE 801 establishes an RRC connection via the Relay UE 802. In step 1002, the eNB 803 associates the Remote UE 801 with the Relay UE 802 and obtains information about the Relay UE 802” [0123]). 
Regarding claim 6, Wallentin, Du discloses everything claimed as applied above. In addition, Wallentin discloses each one the at least one second control message is indicative of an announcement for device-to-device discovery of the relay node by the remote node or is communicated on a pre-configured device-to-device channel (“The Proximity-based Services Function(s) (ProSe-F) 811 is/are used to support ProSe D2D communication and discovery by the Remote UE 801 and Relay UE 802, such as support for charging, security, discovery and provisioning of parameters in the UE” [0106], “The Relay UE 802 is a UE, for example a smartphone, supporting LTE-Uu over the interface 821 towards the eNB 803 as well as D2D communication such as LTE sidelink or WiFi over the Relay link 820. This device is acts as the Relay UE for Evolved ProSe UE-to-Network Relaying” [0097]). 
Regarding claim 7, Wallentin, Du discloses everything claimed as applied above. However, Wallentin does not explicitly disclose the timing information is indicative of at least one of the following: a time offset between transmission of the at least one first control message and transmission of the at least one second control message; a delay until transmission of the at least one second control message; a point in time of transmission of the at least one second control message; and multiple repetition transmission occasions of the at least one second control message. 
Nevertheless, Du discloses “The base station may be arranged to configure a PO (paging occasion) mapping pattern or mapping information which is sent to the relay node. The PO mapping pattern provides timing relationship information between the paging occasion over the Un interface and the paging occasion over the Uu interface which may be included in the RN-PCCH-configuration IE. The relay node then forwards the respective RRC-PAGING message received from the base station in the Un-PAGING message at the respective paging occasion based on the mapping pattern” [0066], “paging occasion in respect of subframe 1 for the Un interface maps to the paging occasion in subframe 4 for the Uu interface. Likewise, subframe 6 is used in the connection between the base station and the relay node. This subframe maps to subframe 9 for the connection between the relay node and the user equipment” [0068].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the timing information be indicative of at least one of the following: a time offset between transmission of the at least one first control message and transmission of the at least one second control message; a delay until transmission of the at least one second control message; a point in time of transmission of the at least one second control message; and multiple repetition transmission occasions of the at least one second control message because “The PO mapping pattern provides timing relationship information between the paging occasion over the Un interface and the paging occasion over the Uu interface” [0066].
Regarding claim 8, Wallentin discloses a method, comprising: 
triggering transmission, via a wireless link and to a relay node, of at least one first control message indicative of a remote node (“In step 1608, the MME 804 sends to the eNB 803 a paging message for the Relay UE 802, including paging for the Remote UE 801. In step 1609, the eNB 803 sends this paging message for the Relay UE 802, including paging for the Remote UE 801, to the Relay UE 802” [0168], “This paging message includes both the identity of the Relay UE 802 as well as the identity of the Remote UE 801” [0172]), 
wherein the at least one first control message causes the relay node to transmit, to the remote node, at least one second control message in accordance with the timing information, each one of the at least one second control message being indicative of the network paging the remote node (“When the Relay UE 802 receives the message, it determines based on the contents of the paging message, that it should forward a paging notification to the Remote UE 801” [0172], “In step 1610, the Relay UE 802 pages the Remote UE 801, and the relay link is established at step 1611” [0169]).
However, Wallentin does not explicitly disclose timing information, the timing information is specific to the remote node, and transmit in accordance with the timing information.
Nevertheless, Du discloses “The base station may be arranged to configure a PO (paging occasion) mapping pattern or mapping information which is sent to the relay node. The PO mapping pattern provides timing relationship information between the paging occasion over the Un interface and the paging occasion over the Uu interface which may be included in the RN-PCCH-configuration IE. The relay node then forwards the respective RRC-PAGING message received from the base station in the Un-PAGING message at the respective paging occasion based on the mapping pattern” [0066], “paging occasion in respect of subframe 1 for the Un interface maps to the paging occasion in subframe 4 for the Uu interface. Likewise, subframe 6 is used in the connection between the base station and the relay node. This subframe maps to subframe 9 for the connection between the relay node and the user equipment” [0068].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have timing information, the timing information is specific to the remote node, and transmit in accordance with the timing information because “The PO mapping pattern provides timing relationship information between the paging occasion over the Un interface and the paging occasion over the Uu interface” [0066].
Regarding claim 12, Wallentin discloses a method, comprising: 
a remote node receiving, from a relay node, at least one second control message during an active time of a sleep pattern of the remote node (“When the Relay UE 802 receives the message, it determines based on the contents of the paging message, that it should forward a paging notification to the Remote UE 801” [0172], “In step 1610, the Relay UE 802 pages the Remote UE 801” [0169], “When both Remote UE 801 and Relay UE 802 are in connected mode (RRC_CONNECTED, ECM-CONNECTED)” [0135]), being received by the relay node in at least one first control message from a network node, wherein each one of the at least one second control message is indicative of the network paging the remote node (“In step 1608, the MME 804 sends to the eNB 803 a paging message for the Relay UE 802, including paging for the Remote UE 801. In step 1609, the eNB 803 sends this paging message for the Relay UE 802, including paging for the Remote UE 801, to the Relay UE 802” [0168], “This paging message includes both the identity of the Relay UE 802 as well as the identity of the Remote UE 801” [0172]), and 
establishing a data connection with the network in response to receiving the at least one second control message (“the relay link is established at step 1611” [0169], “Then the downlink data can be sent from the SGW 808 to the Remote UE 801 via the Relay UE in steps 1614, 1615 and 1616” [0171]). 
However, Wallentin does not explicitly disclose timing information for the at least one second message, and specific to the remote node.
Nevertheless, Du discloses “The base station may be arranged to configure a PO (paging occasion) mapping pattern or mapping information which is sent to the relay node. The PO mapping pattern provides timing relationship information between the paging occasion over the Un interface and the paging occasion over the Uu interface which may be included in the RN-PCCH-configuration IE. The relay node then forwards the respective RRC-PAGING message received from the base station in the Un-PAGING message at the respective paging occasion based on the mapping pattern” [0066], “paging occasion in respect of subframe 1 for the Un interface maps to the paging occasion in subframe 4 for the Uu interface. Likewise, subframe 6 is used in the connection between the base station and the relay node. This subframe maps to subframe 9 for the connection between the relay node and the user equipment” [0068].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have timing information for the at least one second message, and specific to the remote node because “The PO mapping pattern provides timing relationship information between the paging occasion over the Un interface and the paging occasion over the Uu interface” [0066].
Regarding claim 13, Wallentin, Du discloses everything claimed as applied above. In addition, Wallentin discloses selecting between establishing the data connection with the network via a device-to-device channel of the relay node, a further device-to-device channel of a further relay node, or on a direct channel of a network node in response to receiving the at least one second control message (“There are different possible ways to transmit the data to the Remote UE 801. Which method is to be used depends on the combination of states of the Remote UE 801 and the Relay UE 802. When both Remote UE 801 and Relay UE 802 are in connected mode (RRC_CONNECTED, ECM-CONNECTED), the downlink data can be sent directly to the Remote UE 801, via the Relay UE 802” [0135]). 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wallentin, Du in view of Kwon et al. (PG Pub US 2012/0155355 A1).
Regarding claim 9, Wallentin, Du discloses everything claimed as applied above. However, Wallentin, Du does not explicitly disclose determining the timing information based on a sleep pattern of the relay node and further based on a sleep pattern of the remote node, wherein the sleep pattern of the relay node is different from the sleep pattern of the remote node. 
Nevertheless, Kwon discloses “When a large amount of data is delivered from the base station 20 to the relay 30 while the relay 30 processes the urgent data, the relay 30 independently determines a scheme for increasing a DRX on-duration and notifies the user equipment 10 of the determined scheme (2). Accordingly, the user equipment 10 identifies DRX-related information (i.e. information required to cause a DRX on-duration to become longer due to an increase in the amount of data) of the second component carrier from the relay 30, sets the second component carrier in order to have an identical DRX cycle but have a longer on-duration, and increases a monitoring time period for receiving data” [0125], “in order to enable the processing of urgent data or the processing of a large amount of data, the user equipment 10 shown in FIG. 12 and FIG. 13 may set a DRX on-duration so as to be longer, or may set a DRX cycle so as to be shorter during a DRX mode of the second component carrier CC2” [0128].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the timing information based on a sleep pattern of the relay node and further based on a sleep pattern of the remote node, wherein the sleep pattern of the relay node is different from the sleep pattern of the remote node because “the user equipment 10 ensures a maximum reception rate so that there is no loss of data” [0125].
Regarding claim 10, Wallentin, Du discloses everything claimed as applied above. However, Wallentin, Du does not explicitly disclose negotiating, with the relay node, a sleep pattern of the relay node, and negotiating, with the remote node, a sleep pattern of the remote node, wherein said negotiating of the sleep pattern of the relay node is independent of said negotiating of the sleep pattern of the remote node. 
Nevertheless, Kwon discloses “When a large amount of data is delivered from the base station 20 to the relay 30 while the relay 30 processes the urgent data, the relay 30 independently determines a scheme for increasing a DRX on-duration and notifies the user equipment 10 of the determined scheme (2). Accordingly, the user equipment 10 identifies DRX-related information (i.e. information required to cause a DRX on-duration to become longer due to an increase in the amount of data) of the second component carrier from the relay 30, sets the second component carrier in order to have an identical DRX cycle but have a longer on-duration, and increases a monitoring time period for receiving data” [0125], “in order to enable the processing of urgent data or the processing of a large amount of data, the user equipment 10 shown in FIG. 12 and FIG. 13 may set a DRX on-duration so as to be longer, or may set a DRX cycle so as to be shorter during a DRX mode of the second component carrier CC2” [0128].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to negotiate, with the relay node, a sleep pattern of the relay node, and negotiating, with the remote node, a sleep pattern of the remote node, wherein said negotiating of the sleep pattern of the relay node is independent of said negotiating of the sleep pattern of the remote node because “the user equipment 10 ensures a maximum reception rate so that there is no loss of data” [0125].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wallentin, Du in view of Grayson et al. (PG Pub US 2010/0002660 A1).
Regarding claim 11, Wallentin, Du discloses everything claimed as applied above. However, Wallentin, Du does not explicitly disclose setting, in accordance with the timing information, at least one of a paging escalation timer for paging the remote node in further cells of the network and a de-registration timer for listing the remote node as disconnected.
Nevertheless, Grayson discloses “This request may also include an encapsulated down-link packet. The MFF 220 may start an internal paging escalation timer and send the page request to radio routers associated to the MFF 220” [0040].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set, in accordance with the timing information, at least one of a paging escalation timer for paging the remote node in further cells of the network and a de-registration timer for listing the remote node as disconnected because “Each radio router 210, 211 of the provider network 200 receiving a page request (S6.3) may attempt to page the mobile host 100 (S6.7) using the endpoint identifier contained in the paging request” [0041].
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        07/21/2022